MEMORANDUM **
Mariles del Rosario Zamora-Lopez, a native and citizen of Guatemala, petitions for review from the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“U”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the BIA’s determination that even if Zamora-Lopez is deemed credible, she failed to show an objectively reasonable fear of future persecution because, in the decade since her departure, conditions have changed dramatically in Guatemala and no would-be persecutors would have interest in Zamora-Lopez because she was never politically active and any information she may have possessed regarding her husband’s party would be outdated. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.2003).
*77Because Zamora-Lopez failed to establish eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Lata, 204 F.3d at 1244. Zamora-Lopez does not challenge the BIA’s denial of CAT relief and therefore it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.